                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                       DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                                     I
                                                                    DATE FILED:;) JI f ;)O


 JOSEPH LAURA AND ANTHONY
 SICHENZIO, derivatively on behalf of
 Pristec America, Inc. (NJ), Pristect America,
 Inc. (New) and Innovative Crude
 Technologies,
                                                               No. 20-CV-1364 (RA)
                              Petitioners,
                                                                       ORDER
                         V.

 PRISTEC AG,

                              Respondent.


 RONNIE ABRAMS, United States District Judge:

         This case has been assigned to me for all purposes. On February 18, 2020, Petitioners filed a

 complaint seeking confirmation of an arbitration award.         Petitioners have not yet docketed an

 affidavit of service.

         Confirmation proceedings for arbitration awards must be "treated as akin to a motion for

 summary judgment." D.H Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). It is hereby:

         ORDERED that Petitioners shall file and serve any additional materials with which they

 intend to support their petition for confirmation by March 6, 2020. Respondent's opposition, if any,

 is due on April 3, 2020. Petitioners' reply, if any, is due on April 17, 2020.

         IT IS FURTHER ORDERED that Petitioner shall serve a copy of this Order on Respondent.

 SO ORDERED.

Dated:     February 21, 2020
           New York, New York

                                                  Ronnie    r
                                                  United States District Judge
